PER CURIAM.
On appeal by the employer and carrier (E/C), we affirm1 the order of the Judge of *1018Compensation Claims (JCC) awarding wage loss benefits and a psychological evaluation of claimant by Dr. Curry Prichard, and reserving jurisdiction for an award of attorney’s fees. However, we reverse that portion of the order providing for “treatment if necessary” by Dr. Prichard. While it was proper for the JCC to order a psychological evaluation by Dr. Prichard based upon the testimony, opinions and recommendations of claimant’s treating physician, Dr. James Shea, it was premature for the JCC to also order “treatment if necessary” at the expense of the E/C, since it has not yet been determined that any psychological condition warranting treatment is causally related to the industrial accident. See Pruett-Sharpe Construction v. Hayden, 654 So.2d 241 (Fla. 1st DCA 1995); Ackley v. General Parcel Service, 646 So.2d 242 (Fla. 1st DCA 1994). Accordingly, we strike the words “treatment if necessary” from the final order and affirm the order as thus amended without need for further action by the JCC.
The order on appeal is AFFIRMED as amended herein.
ALLEN and DAVIS, JJ., and SMITH, Senior Judge, concur.

. The opinion filed in this matter on 11 December 1995 has been withdrawn, and is replaced by this opinion, which corrects a previous scrivener’s error.